DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 18-20 in the reply filed on 05/02/2022 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claim status
The examiner acknowledged the amendment made to the claims on 05/02/2022.
Claims 1-20 are pending. Claims 1-5, 7-10 and 18-20 are previously presented. claim 6 is currently amended. Claims 11-17 are withdrawn without traverse in reply to the restriction requirement. Claims 1-10 and 18-20 are hereby examined on the merits.

Claim Objections
Claim 1 is  objected to because of the following informalities:  “Lactococcus lactis strain” should read “Lactococcus lactis strain” “ Appropriate correction is required.
Claim 5  is objected to because of the following informalities: “EPS” should be written out with full name exopolysaccharides for the first occurrence.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a fat content of the milk substrate is between 16% and 22%. It is not clear what the percent are based upon. For the purpose of examination, it is interpreted that the percent is weight percent. Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7-10, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-13 and 16 of copending Application No.15/741,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 claims a method of producing a fermented milk comprising fermented a milk substrate in the presence of a LAB including Lactococcus lactis strain a Bacillus strain including Bacillus coagulans and Bacillus subtilis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, 8-10 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13 of copending Application No.17/269,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘581 claims a method of producing a fermented milk comprising fermented a milk substrate in the presence of a LAB including Lactococcus lactis strain a Bacillus strain including Bacillus coagulans and Bacillus subtilis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-10 and 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bjerre WO 2017/005601 A1 (hereinafter referred to as Bjerre).
Regarding claims 1, 9 and 18-20, Bjerre teaches a method for producing a fermented dairy product including kefir, yogurt, cheese, sour cream, crème fraiche, etc., comprising: providing a milk substrate; fermenting the milk substrate with a mesophilic lactic acid bacterium starter culture comprising at least one Lactococcus lactis strain, wherein fermentation is conducted in the presence of at least one Bacillus strain selected from the group consisting of a Bacillus subtilis subsp. natto strain and a Bacillus coagulans strain (page 5, line 13-29; page 12, line 18-20; page 13, line 1-3, page 17, line 30-32; page 36, Table 1).
Further regarding claim 18, given that Bjerre as recited above teaches fermenting a milk substrate with a starter culture comprising Lactococcus lactis strain and at least one Bacillus strain selected from the group consisting of a Bacillus subtilis subsp. natto strain and a Bacillus coagulans strain, there is no manipulative difference between the prior art method and the claimed method, therefore, it logically follows that the method as disclosed by the prior art will yield a fermented dairy product having the intended result of increased shear stress, gel stiffness and/or gel firmness. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, Bjerre teaches that the fermented dairy product comprises sour cream and crème fraiche (page 17, line 30-32), suggesting that the milk substrate used in the process is cream.
Regarding claim 5, Bjerre as recited above teaches a starter culture comprises Lactococcus lactis strain and a Bacillus strain. Given that Bjerre does not require the presence of an EPS LAB such as Streptococcus strain, the claim limitation that the starter culture does not comprises an EPS-producing LAB is met by Bjerre.
Claims 6 and 19 further limits the Bacillus subtilis subsp. natto strain as recited in claim 1, given that Bacillus subtilis subsp. natto strain is an alternative form with Bacillus coagulans strain and Bjerre includes the embodiment teaching a Bacillus coagulans strain, claim 6 is considered met by Bjerre.
Regarding claim 8, Bjerre as recited above teaches Bacillus subtilis subsp. natto strain, which is known to produce vitamin K (page 36, line 20).
Regarding claim 10, given that Bjerre as recited above teaches fermenting a milk substrate with a starter culture comprising Lactococcus lactis strain and at least one Bacillus strain selected from the group consisting of a Bacillus subtilis subsp. natto strain and a Bacillus coagulans strain, there is no manipulative difference between the prior art method and the claimed method, therefore, it logically follows that the method as disclosed by the prior art will result in an increase of shear stress, gel stiffness and/or gel firmness of at least 10% relative to fermenting the milk substrate with the mesophilic lactic acid bacterium starter culture in the absence of the Bacillus strain. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerre WO 2017/005601 A1 (hereinafter referred to as Bjerre).
Regarding claim 2, Bjerre teaches that the fermented dairy product comprises sour cream, cultured buttermilk and crème fraiche (page 17, line 30-32), suggesting that the milk substrate used in the process is cream. Bjerre is silent regarding the fat content of the cream. However, a skilled artisan would have been motivated to vary the fat content of the cream depending on the  amount of fat desired/preferred in the resultant sour cream and crème fraiche.
Regarding claim 3, Bjerre teaches a fermenting temperature of 22-45 ºC (page 5, line 18), which encompasses the temperature range as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 6 and 19, it is noted that where Bjerre teaches a Bacillus subtilis subsp. natto strain such as CHCC18102 and CHCC18103, claims recite a strain of DSM 32588, 32589 or 32606.
However, both Bjerre and the claimed invention disclose a method of preparing a fermented dairy product such as a cheese, sour cream and buttermilk comprising fermenting a milk substrate with a starter culture comprising a Bacillus strain comprising a Bacillus subtilis subsp. natto strain and a LAB strain at a temperature of 25-35 ºC, demonstrating a reasonable probability that the Bacillus subtilis subsp. natto strain as disclosed  by Bjerre is either identical or is a sufficiently similar variant of the claimed DSM 32588, 32589 or 32606- that whatever difference exist are not patentably significant. As stated in In re Best, where, as here, the claimed and prior art products are identical or substantially identical or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 7, Bjerre teaches an Bacillus amount of  104-1012 CFU/ml of milk substrate (page 5, line 16), which encompasses the amount as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obert US Patent Application Publication No. 2008/0193594 (hereinafter referred to as Obert) in view of Oxender US Patent Application Publication No. 2008/0293102 (hereinafter referred to as Oxender) and Lin US Patent Application Publication No. 2009/0011081 (hereinafter referred to as Lin).
Regarding claims 1, 9, 18 and 20,  Obert teaches a method of preparing a fermented milk product (e.g., yogurt, matured cream, cheese, a cream dessert, a fromage frais, etc.) comprising inoculating a medium (milk) and fermenting the medium (milk) by contacting the microorganisms in the form of a tablet with the medium (milk), and mixtures of bacteria from the genera Streptococcus, Lactococcus, Lactobacillus, and Bacillus may be used to prepare the tablet. These bacteria are used alone or in mixture. The lactic The medium (milk) is fermented at a temperature between room temperature and 43°C to reach a pH of 4.55-4.6, and a fermented product is obtained (paragraphs [001 1]-[0014], [0029], [0031], [0039], [0040], [0044], [0046], [0047], [0049], [0050], [0067]-[0069], [0071]-[0075], [0089]-[0099]; and P4, Table 1 and 2).
Obert teaches a genera of bacteria including as Lactococcus and Bacillus but is silent regarding the Lactococcus being Lactococcus lactis strain and the Bacillus being a Bacillus subtilis subsp. natto strain or a Bacillus coagulans strain.
Oxender teaches that Lactococcus lactis is commonly used in the production of fermented dairy products such as cheese, sour cream and buttermilk [0246].
Lin teaches that Bacillus subtilis subsp. natto strain could be used to oculate with milk to prepare a fermented milk product (e.g., yogurt) (abstract; [0011-0012; 0027]).
Both Obert and Oxender are directed to making fermented dairy product using Lactococcus strains. Both Obert and Lin are directed to making fermented dairy products using Bacillus strains.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obert by including Lactococcus lactis in the starter culture of Obert with reasonable expectation of success, for the reason that prior art has established that Lactococcus lactis is an art-recognized Lactococcus strain suitable for making a fermented dairy product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obert by including Bacillus subtilis subsp. natto strain in the starter culture of Obert with reasonable expectation of success, for the reason that prior art has established that Bacillus subtilis subsp. natto strain is an art-recognized Bacillus strain suitable for making a fermented dairy product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Further regarding claim 18, given that Obert as modified by Oxender and Lin as recited above teaches fermenting a milk substrate with a starter culture comprising Lactococcus lactis strain and a Bacillus subtilis subsp. natto strain, there is no manipulative difference between the prior art method and the claimed method, therefore, it logically follows that the method as disclosed by the prior art will yield a fermented dairy product having the intended result of increased shear stress, gel stiffness and/or gel firmness. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Obert as recited teaches that the fermented dairy product comprises matured cream, cream dessert and fromage frais ([0044]), suggesting that  the milk substrate used in the process is cream. Obert is silent regarding the fat content of the cream. However, a skilled artisan would have been motivated to vary the fat content of the cream depending on the amount of fat desired/preferred in the resultant matured cream, cream dessert and fromage frais.
Regarding claim 3, Obert as recited above teaches a fermentation temperature between room temperature and 43°C, which encompasses that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 4, Obert as recited above teaches that the fermented dairy product comprises matured cream, cream dessert and fromage frais ([0044]), suggesting that the milk substrate used in the process is cream.
Regarding claim 5, Obert in view of Oxender and Lin as recited above teaches a starter culture comprises Lactococcus lactis strain and a Bacillus strain. Given that Obert does not require the presence of an EPS lactic acid bacteria such as Streptococcus strain, the claim limitation that the starter culture does not comprises an EPS-producing LAB is met by modified Obert.
Regarding claims 6 and 19, it is noted where Obert as modified by Lin teaches a Bacillus subtilis subsp. natto strain that is isolated from nattos food (Lin [0027]), claims recite a strain of DSM 32588, 32589 or 32606.
However, both modified Obert and the claimed invention disclose a method of preparing a fermented dairy product such as a cheese and sour cream comprising fermenting a milk substrate with a starter culture comprising a Bacillus strain comprising a Bacillus subtilis subsp. natto strain and a LAB strain at a temperature of 25-35 ºC, demonstrating a reasonable probability that the Bacillus subtilis subsp. natto strain as disclosed  by modified Obert is either identical or is a sufficiently similar variant of the claimed DSM 32588, 32589 or 32606-that whatever difference exist are not patentably significant. As stated in In re Best, where, as here, the claimed and prior art products are identical or substantially identical or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 7, Lin teaches a Bacillus amount of 8.33x105 CFU to 2 x109 CFU per ml of the milk substrate ([0012]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Obert by including the Bacillus amount as disclosed by Lin with reasonable expectation of success, for the reason that Lin has established that the aforementioned amount of Bacillus is suitable in the art.
The amount of Bacillus as disclosed by Lin encompasses the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 8, Obert as modified by Lin as recited above teaches Bacillus subtilis subsp. natto strain, which is known to produce vitamin K.
Regarding claim 10, given that Obert as modified by Oxender and Lin as recited above teaches fermenting a milk substrate with a starter culture comprising Lactococcus lactis strain and a Bacillus subtilis subsp. natto strain, there is no manipulative difference between the prior art method and the claimed method, therefore, it logically follows that the method as disclosed by the prior art will result in an increase of shear stress, gel stiffness and/or gel firmness of at least 10% relative to fermenting the milk substrate with the mesophilic lactic acid bacterium starter culture in the absence of the Bacillus strain. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793